Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 6/22/2020 are made of record.  Claims 1-12 are currently pending in the application.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to moisture curable resin composition, classified in C08G77/04.
II. Claims 12, drawn to cured product, classified in C08G77/32.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a coating composition and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Additionally, moisture curable resin of group I loses its identity upon curing to obtain the cured product of group II.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior 

During a telephone conversation with Michael Mercanti on 1/25/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).  Specifically, in the present instance, abstract includes more than 1 paragraph.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that the specification as originally filed states: “Here, not substantially containing is not particularly limited, and for example, indicates that the content of organic tin compound is less than or equal to 0.5 parts by mass with respect to 100 parts by mass of the (A) component”.  It is not clear if the amount can be any amount since it states “not particularly limited” or in “amounts of less than or equal to 0.05 0.5 parts by mass with respect to 100 parts by mass of the (A) component”.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2006/0189736 A1) in view of Kishimoto et al (US 2015/0140324 A1) and Moshoeshoe et al (American Journal of Materials Science; 2017; 7(5); pp196-221).
Regarding claim 1, Mori et al disclose a moisture curable resin composition (i.e. reads in moisture curable resin composition in present claim 1) containing a curable resin having a silicon-containing functional group and complex of Lewis acid as a curing catalyst.  The silicon containing functional group is represented by formula -SiX1X2X3 or SiR1X1X2 wherein X1, X2 and X3 represent a hydrolytic group (abstract) which reads on curable resin having hydrolysable silyl group in present claim 1.  See example 32, wherein the composition comprises 100 parts by weight of curable resin B-5 and 0.1 parts by weight of boron trifluoride monoethylamine complex (Table 5, paragraph 0443) which reads on moisture curing catalyst containing a fluorine based compound in present claim 1.  The curable resin B5 is a polyoxyalkylene resin having a urethane bond and a silicon containing functional group (paragraph 0422) which reads on curable resin A having a main chain skeleton containing polyoxyalkylene and has a hydrolysable silyl 
Mori et al are silent with respect to the pore size and amount of zeolite.
However, regarding pore size of zeolite, Kishimoto et al teach an adhesive laminate comprising an adhesive primer layer (abstract).  The primer composition comprises urethane adhesive which contains alkoxysilyl group (paragraph 0053) and may contain a desiccant (paragraph 0065) such as zeolite having a pore diameter of 3 to 10 Å (paragraph 0099) which overlaps with the pore size of zeolite in present claim 1.  Additionally, Mushoeshoe et al teach that cavities in zeolite result from the structural composition.  Hydrating or dehydrating zeolites result in high void volumes imparting molecular sieve and adsorbent properties.  Molecular sieves allow only molecules of a certain size equal to or less than the pore size to pass through entry channels, whereas larger molecules are excluded (page 196, Section: Introduction).  Therefore, in light of the teachings in Kishimoto et al and Mushoeshoe et al and given that Mori et al contemplate adding dehydrating agent to its moisture curable composition, it would have been obvious to one skilled in art prior to the filing of present application to use any zeolite including one with overlapping pore size, to absorb moisture from curable composition, to prevent premature curing and improve storage stability.
Regarding amount of zeolite, it is the office’s positon that it is a result effective variable (MPEP 2144.5) since the amount used is clearly dependent on the amount of moisture, in the curable composition, that needs to be removed.  Hence, the choice of a particular amount of zeolite (such as the amount in present claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 2, see example 5, wherein ɣ-isocyanatopropyltrimethoxysilane is used in the preparation of curable resin and includes triemthoxysilane (paragraph 0422) which reads on alkoxysilyl group in present claim 2.
Regarding claim 3, see example 5, wherein the curable resin includes a urethane bond (paragraph 0422) which reads on component A has a urethane bonding on a main chain in present claim 3.
Regarding claim 4, curable resin A has a viscosity at 230C of 50 to 600,000 mPa.s (paragraph 0027) which is equivalent to 0.05 to 600 Pa.s (i.e. overlaps with the viscosity of curable resin in present claim 4).  It is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect viscosity of curable resin at 250C to fall within the presently claimed range, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 5, see example 32, wherein the composition does not include any organic tin compound (paragraph 0443, Table 5).
Regarding claims 6-8, see example 32, wherein the composition includes boron trifluoride monoethylamine complex in amounts of 0.1 parts by weight with respect to 100 parts by weight of curable resin B-5 (Table 5, paragraph 0443).
Regarding claim 9, see example 32 (Table 5, paragraph 0443), wherein the composition includes KBM903 (i.e. ɣ-aminopropyltriemthoxysilane and reads on silane compound “D” having a hydrolysable functional group in present claim 9).
Regarding claims 10 and 11, curable resins can be used as adhesive and sealants and can include fillers according to requirements in properties in the specific application (paragraph 0349).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure: Okuna et al (JP-62091522 A ) teach a one component composition of excellent storage stability comprising urethane pre-polymer and zeolite having a particle size of ≥ 5 Å (abstract); Iwakari et al (US 2005/0272835 A1) teach a curable composition comprising a reactive silicon group-containing polyoxyalkylene polymer (abstract) comprising dehydrating agents such as zeolite (paragraph 0130); Yano et al (US 2011/0237723 A1) teach curable composition comprising organic polymer having a reactive silyl group (abstract) and zeolite as a dehydrating agent (paragraph 0265).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764